Citation Nr: 1604359	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  12-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved pension benefits in the calculated amount of $13,783.17.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from March 1972 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 determination of the Committee on Waivers and Compromises (COWAC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This determination denied the Veteran's request for waiver of recovery of an overpayment of pension benefits in the amount of $13,783.17, on the basis that the request for waiver of the overpayment was not timely.  In a decision dated in February 2015, the Board found that the waiver request had been timely, and remanded the case for consideration of the issue of waiver of recovery of the overpayment on the merits.

The Board notes that following the creation of the overpayment at issue, a second overpayment was created soon thereafter, in the amount of $2,364, by RO action to terminate retroactively the Veteran's pension benefits due to an incarceration from March 2011 to July 2011.  The Committee on Waivers denied the Veteran's request for waiver in a July 2014 decision, and the file does not contain any record of a notice of disagreement.  Therefore, the issue is not before the Board.  


FINDINGS OF FACT

1.  From August [redacted], 2008, through October [redacted], 2009, the Veteran received VA pension benefits to which he was not entitled, due to his incarceration in a state prison following conviction of a felony or misdemeanor, resulting in the creation of an overpayment of $13,783.17.  

2.  The Veteran was significantly at fault in the creation of the overpayment, in failing to notify VA of his incarceration; his fault outweighs VA's fault in delaying action on the notice received from the prison match indicating his incarceration.  

3.  Although some hardship may have result from recoupment of the overpayment, he was unjustly enriched by the amount of the overpayment; recovery of the debt would not defeat the purpose for which VA pension benefits are authorized; the appellant did not detrimentally rely on the erroneous payments, and it has not been otherwise shown to be inequitable to require repayment of the debt.  


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in the amount of $13,783.17 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notification and Assistance

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  Nevertheless, the RO has explained to the veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  Moreover, the appellant has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  No prejudicial notice error has been shown.  

Analysis

The Veteran began receiving VA pension benefits in 2000.  A prison match in July 2008 disclosed that the Veteran was incarcerated in a state prison on June 26, 2008, due to conviction of a felony or misdemeanor.  In this regard, VA pension benefits must be discontinued effective the 61st day of incarceration in a Federal, State or local penal institution following conviction for a felony or misdemeanor.  38 C.F.R. § 3.666 (2015).  In May 2009, VA received verification of his incarceration in June 2008, with an anticipated release date in January 2011.  In May 2009, the RO sent notice to the Veteran regarding his incarceration, and that VA proposed to terminate his pension benefits effective August [redacted], 2008.  Nevertheless, the proposed action was taken in October 2009, resulting in an overpayment in the amount of $13,783.17.  The Veteran has not disputed the creation of the overpayment, i.e., he has not claimed that he was not imprisoned for the stated period of time, or otherwise argued that the debt was not valid.  

Turning to the matter of waiver of recovery of the overpayment, there is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be weighed carefully.  

In applying the "equity and good conscience" standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities, (4) whether recovery of the debt would nullify the objective for which benefits were intended, (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor, and (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  Moreover, all listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to whether actions of the debtor contributed to the creation of the debt, the Veteran failed to notify VA of his incarceration, which led directly to the overpayment.  VA also bears some fault in the creation of the overpayment.  In this regard, the prison match was noted to have been run in July 2008, the month after his incarceration, yet no action was to terminate payments until May 2009.  Had VA taken action earlier, the overpayment would have been considerably reduced.  In balancing these faults, the Board places significant weight on the fact that the Veteran himself never notified VA of the incarceration; VA only learned of it through a prison matching program.  In his September 2011 waiver request, he said that he had been told that VA would automatically stop his benefits after 60 days, so he did not think to notify VA.  However, he knew or should have known that VA would have to be notified somehow of his incarceration before payments could be terminated.  Thus, the Board finds that the Veteran's fault outweighs fault on the part of VA.  

As to financial hardship, the Veteran was incarcerated from June 2008 to October 2010.  Following his release, the Veteran requested reinstatement of his pension in October 2010, shortly after his release from prison, and he submitted an Eligibility Verification Report (EVR), reporting no income, as well as a certification of his release on parole on October [redacted], 2010.  In January 2011, the PMC generated an award for pension authorization effective October [redacted], 2010.  However, for some reason, this was never effectuated; instead, VA continued to request documentation of his release from prison and financial statements from the Veteran until October 2011, when pension was finally reinstated. 

As a result of this delay, the Veteran was awarded a retroactive payment in the amount of $11,557.33, which was applied to the pension overpayment.  Subsequently, the remainder of the debt was recouped via partial withholdings from the Veteran's pension payments.  The COWC found that financial hardship was not shown because the retroactive payment had been applied toward the debt, and a withholding plan had been set up which eliminated the debt in October 2012, which, the COWC found, was evidence that financial hardship was not present.  

However, in statements made in connection with applications for reinstatement of his pension benefits, as well as in his September 2011 waiver request and November 2011 notice of disagreement, he said that he was unable to work due to physical and mental disabilities, and that he had no income, was homeless, and in debt.  Therefore, financial hardship was present during the year between his application and grant of benefits, although this is lessened by the fact that Veteran was again incarcerated during that year, from March to July, 2011, and, hence, did not incur significant expenses.  (This incarceration resulted in an additional overpayment of $2,364, which is not a subject of this decision).  Moreover, a significant part of the delay was due to the Veteran's failing to keep VA apprised of a current mailing address.  This resulted in VA's attempting to locate a new address at which to send requests for information on numerous occasions.  Although an address is more difficult to obtain if one is homeless, there are alternatives, such as a post office box, a shelter, a friend, or his representative, and it is ultimately the responsibility of a claimant to keep VA apprised of an address.  This financial hardship resulted from administrative delays in reinstating his pension, in part his own fault, and not from recoupment of the overpayment.  

The COWC also noted that  "it is not VA policy to return funds you initially was [sic] not entitled to receive."  It must be pointed out that this is contrary to a controlling VA regulation, which states that ". . . any portion of an indebtedness resulting from participation in benefits programs administered by the Department of Veterans Affairs which has been recovered by the U.S. Government from the debtor may be considered for waiver, provided the debtor requests waiver in accordance with the time limits of § 1.963(b).  If collection of an indebtedness is waived as to the debtor, such portions of the indebtedness previously collected by the Department of Veterans Affairs will be refunded."  38 C.F.R. § 1.967(a) (2015).  Therefore, the mere fact that the debt has been recouped is not a justification to deny waiver. 

Nevertheless, financial hardship is only one factor involved in a waiver decision.  Equity and good conscience means arriving at a fair decision between the beneficiary and VA, and involves balancing various factors between these two entities.  See 38 C.F.R. § 1.965.  Concerning the element of unjust enrichment, the Veteran received payments of $13,783.17, to which he was not entitled, and, thus, he was unjustly enriched by that quantifiable amount.  It has not been shown that recovery of the overpayment would defeat the purpose of VA pension benefits, which is to provide low-income wartime veterans with a minimum level of income.  The Veteran has not claimed to have relinquished any valuable right or to have changed his position by reason of having relied on the additional erroneous benefits.  No other factors which would preclude recovery of the overpayment as against equity and good conscience have been put forth.  

Thus, taken as a whole, there are no equitable factors which counteract the Veteran's fault in the creation of the debt, and the unjust enrichment resulting from the veteran's receipt of $13,783.17, to which he was not entitled.  After weighing all of the above factors, the Board believes that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302.  Thus, the request for waiver of recovery of the debt is denied.  The evidence is not so evenly balanced as to create a reasonable doubt, and, hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Waiver of recovery of the overpayment of VA pension benefits in the amount of $13,783.17, is denied.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


